NUMBER 13-22-00369-CR

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG

EDDIE LARUE BATTIES JR.,                                                     Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 23rd District Court
                        of Matagorda County, Texas.



                                     ORDER
               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      Appellant, Eddie Larue Batties Jr., has filed a notice of appeal with this Court

from his conviction in trial court cause number 20-023-231. The trial court’s certification

of the defendant’s right to appeal shows that the defendant does not have the right to

appeal.   See TEX. R. APP. P. 25.2(a)(2). The Texas Rules of Appellate Procedure

provide that an appeal must be dismissed if a certification showing that a defendant has

a right of appeal is not made a part of the record. Id. R. 25.2(d); see id. R. 37.1, 44.3,
                                            1
44.4. The purpose of the certification requirement is to efficiently sort appealable cases

from non-appealable cases so that appealable cases can “move through the system

unhindered while eliminating, at an early stage, the time and expense associated with

non-appealable cases.” Greenwell v. Ct. of Apps. for the Thirteenth Jud. Dist., 159

S.W.3d 645, 649 (Tex. Crim. App. 2005); see Hargesheimer v. State, 182 S.W.3d 906,

912 (Tex. Crim. App. 2006).

       Within thirty days of date of this notice, appellant’s lead appellate counsel, Julia

Bella, is hereby ORDERED to: 1) review the record; 2) determine whether appellant has

a right to appeal; and 3) forward to this Court, by letter, counsel’s findings as to whether

appellant has a right to appeal and/or advise this Court as to the existence of any

amended certification. If appellant’s counsel determines that appellant has a right to

appeal, counsel is further ORDERED to file a motion with this Court within thirty days of

this notice, identifying and explaining substantive reasons why appellant has a right to

appeal. See TEX. R. APP. P. 44.3, 44.4; Dears v. State, 154 S.W.3d 610, 614–15 (Tex.

Crim. App. 2005); see also, e.g., Carroll v. State, 119 S.W.3d 838, 841 (Tex. App.—San

Antonio 2003, no pet.) (certification form provided in appendix to appellate rules may be

modified to reflect that defendant has right of appeal under circumstances not

addressed by the form). The motion must include an analysis of the applicable case

law, and any factual allegations therein must be true and supported by the record. See

Dears, 154 S.W.3d at 614–15; cf. Woods v. State, 108 S.W.3d 314, 316 (Tex. Crim.

App. 2003) (construing former appellate rule 25.2(b)(3) and holding that recitations in

the notice of appeal must be true and supported by the record). Copies of record

documents necessary to evaluate the alleged error in the certification affecting




                                             2
appellant’s right to appeal shall be attached to the motion. See TEX. R. APP. P. 10.1,

10.2.

                                                    PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
20th day of October, 2022.




                                          3